Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 25, 2002. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]). The jury did not fail to give the evidence the weight it should be accorded (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and thus the verdict convicting defendant of sexual abuse is not against the weight of the evidence (see People v Pope [appeal No. 1], 6 AD3d 1128 [2004]; People v Jackson, 4 AD3d 848, 849 [2004]; see generally Bleakley, 69 NY2d at 495; cf. People v Wallace, 306 AD2d 802 [2003]). Defendant was not deprived of a fair trial by prosecutorial misconduct on summation (see People v West, 4 AD3d 791, 792 [2004]; see also People v Halm, 81 NY2d 819, 821 [1993]; People v Kidd, 265 AD2d 859 [1999], lv denied 94 NY2d 824 [1999]). County Court properly admitted the testimony of the victim’s grandfather under the prompt complaint exception to the hearsay rule, and thus that testimony did not constitute improper bolstering (see People v McDaniel, 81 NY2d 10, 16-17 [1993]; People v Kornowski, 178 AD2d 984 [1991], lv denied 89 NY2d 1096 [1997]). Despite the victim’s delay of at least 15 days in revealing the abuse (see People v Rodriguez, 284 AD2d 952 [2001], lv *1122denied 96 NY2d 924 [2001]; Kornowski, 178 AD2d at 984-985), the evidence demonstrates that the complaint was “made ‘at the first suitable opportunity’ ” (McDaniel, 81 NY2d at 17). The testimony of the victim’s grandfather did not “contain unnecessary or impermissible details” (People v Rawlinson, 280 AD2d 943, 943 [2001], lv denied 96 NY2d 833 [2001]; see Rodriguez, 284 AD2d 952 [2001]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.